Citation Nr: 1044991	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied entitlement to a TDIU.

In August 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In September 2010, the 
Veteran testified at a Board hearing before the undersigned.  
Transcripts of those hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for 
peripheral vascular disease of the left lower extremity (rated as 
40 percent disabling), major depression (rated as 30 percent 
disabling), peripheral vascular disease of the right lower 
extremity (rated as 20 percent disabling), diabetes mellitus with 
erectile dysfunction (rated as 20 percent disabling), left lower 
extremity peripheral neuropathy (rated as 10 percent disabling), 
right lower extremity peripheral neuropathy (rated as 10 percent 
disabling), tinnitus (rated as 10 percent disabling), and hearing 
loss (rated as 0 percent disabling).  His combined disability 
rating has been 70 percent or higher since June 20, 2005.

2.  The Veteran was previously employed in the construction trade 
and finished 3 years of high school.  

3.  The Veteran's service-connected lower extremity problems 
result in pain and dysthesias and his pain medication causes him 
to be sluggish and incoherent.

4.  The competent evidence is at least evenly balanced on the 
question of whether the nature and severity of the Veteran's 
service-connected disabilities prevent him from obtaining and 
retaining substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes the case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 38 
C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's nonservice-connected disabilities nor advancing age 
may be considered.  

In this case, service connection is in effect for peripheral 
vascular disease of the left lower extremity (rated as 40 percent 
disabling), major depression (rated as 30 percent disabling), 
peripheral vascular disease of the right lower extremity (rated 
as 20 percent disabling), diabetes mellitus with erectile 
dysfunction (rated as 20 percent disabling), left lower extremity 
peripheral neuropathy (rated as 10 percent disabling), right 
lower extremity peripheral neuropathy (rated as 10 percent 
disabling), tinnitus (rated as 10 percent disabling), and hearing 
loss (rated as 0 percent disabling).  The Veteran's combined 
disability rating has been 70 percent or higher since June 20, 
2005.  Thus the Veteran meets the threshold disability 
requirement for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran reports that he completed 3 years of high school and 
has work experience in the construction trade.  He noted that 
before he became disabled he did carpentry, roofing, cement work, 
and sub-contracting.  He has not worked since 2002.

The evidence in this case indicates that the Veteran is not able 
to work due to symptomatology associated with his service-
connected disabilities.  The Veteran testified that the pain in 
his legs makes it so that he could not sit at a desk for any 
length of time or work in his previous field.  He reported that 
his legs give out on him and feel sore and fatigued.  He 
testified that at times he cannot walk more than 15 feet.  He 
also reported that he cannot stand or sit for more than a short 
period of time.  VA examination reports reflect that the Veteran 
has pain, dysthesias, neuralgia, and neuritis in a stocking-glove 
distribution in the lower extremities.  In 2006, the Veteran had 
cramping of the lower extremities with exertion.  The Veteran 
does take medication for his pain.  However, the medication makes 
him feel sluggish and incoherent.  Additionally, he cannot drive 
a vehicle while taking medication, as he explained at his 
September 2010 Board hearing.  

In this case, the Veteran has not graduated from high school and 
has spent his life working in manual labor jobs.  Given his 
reported lower extremity pain and dysthesias it appears that he 
would not be able to continue such tasks as roofing, cement work, 
or any other manual labor.  Such work would also seem quite 
dangerous if the Veteran is at all sluggish or incoherent from 
his pain medication.  Sedentary work too seems to be out of reach 
for the Veteran as he does not have a high school diploma or any 
formal training.  Again, the effects of his pain medication would 
also make any sedentary employment extremely difficult.  

Given the above, the Board finds that the criteria for a TDIU 
have been met.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

							(CONTINUED ON NEXT PAGE)






ORDER

A TDIU is granted, subject to the applicable laws and regulations 
governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


